DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/10/2021 has been entered.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the examiner’s amendment on Claims 1, 4, 11 and 18-20 were given in an interview with James P. Bonnamy (63,649) on 04/27/2021. 

Claims 1, 4, 11 and 18-20 are amended as shown below:

(Currently Amended)  A vehicle network system employing a controller area network protocol, the vehicle network system comprising:
	a bus;
	a first electronic control unit connected to the bus; and
	a second electronic control unit connected to the bus,

		transmitting, via the bus, one data frame including an identifier, the identifier being data in the one data frame that indicates a position of different data in the one data frame, the different data being used for a calculation for obtaining a message authentication code indicating authenticity of transmission content,
	wherein the second electronic control unit performs operations including
		receiving the one data frame transmitted via the bus,
		selecting the different data used for the calculation for obtaining the message authentication code in accordance with the identifier included in the one data frame, and
		verifying the message authentication code using the selected different data, [[and]]
	wherein the identifier indicates an area in a data field of the one data frame, the different data being stored in the area of the data field, and
	wherein each of the identifier and the different data is in the data field of the one data frame. 



(Currently Amended)  A method for a vehicle network system, the vehicle network system employing a controller area network protocol and including a bus, a first electronic control unit connected to the bus, and a second electronic control unit connected to the bus, the method comprising:
		receiving, by the second electronic control unit, one data frame, which is transmitted by the first electronic control unit via the bus, including an identifier, the identifier being data in the one data frame that indicates a position of different data in the one data frame, the different data being used for a calculation for obtaining a message authentication code indicating authenticity of transmission content;
		selecting, by the second electronic control unit, the different data used for the calculation for obtaining the message authentication code; and
		performing, by the second electronic control unit, a process for verifying the message authentication code using the selected different data, 
		wherein the identifier indicates an area in a data field of the one data frame, the different data being stored in the area of the data field, and
wherein each of the identifier and the different data is in the data field of the one data frame. 


11.  (Currently Amended)  A method for a vehicle network system, the vehicle network system employing a controller area network protocol and including a bus, a first electronic control unit connected to the bus, and a second electronic control unit connected to the bus, the method comprising:
	obtaining, by the first electronic control unit, a message authentication code indicating authenticity of transmission content through calculation using first data arranged in an area in one data frame; and
	transmitting, by the first electronic control unit, the one data frame to the bus; 
	wherein the one data frame includes an identifier, the identifier being second data in the one data frame that indicates a position of the first data in the one data frame, the first data being used for the calculation for obtaining the message authentication code, the second data of the identifier being different than the first data used for the calculation,
	wherein, among at least one frame including the one data frame, at least one of the at least one frame includes the obtained message authentication code, [[and]]
	wherein the identifier indicates the area in a data field of the one data frame, the first data being stored in the area of the data field, and
	wherein each of the identifier and the different data is in the data field of the one data frame. 


18. (Currently Amended)  An electronic control unit employing a controller area network protocol, the electronic control unit comprising:
	one or more memories; and
	circuitry that, in operation, performs operations including
		receiving one data frame, which is transmitted by another electronic control unit via a bus, including an identifier, the identifier being data in the one data frame that indicates a position of different data in the one data frame, the different data being used for a calculation for obtaining a message authentication code indicating authenticity of transmission content,
		selecting the different data used for the calculation for obtaining the message authentication code in accordance with the identifier included in the one data frame, and
		verifying the message authentication code using the selected different data, [[and]]
	wherein the identifier indicates an area in a data field of the one data frame, the different data being stored in the area of the data field, and
	wherein each of the identifier and the different data is in the data field of the one data frame. 


19. (Currently Amended)  An electronic control unit employing a controller area network protocol, the electronic control unit comprising:
	one or more memories; and
	circuitry that, in operation, performs operations including
		obtaining a message authentication code indicating authenticity of transmission content through calculation using first data arranged in one or more areas in one data frame, and
		transmitting the one data frame to a bus to which the electronic control unit is connected,
	wherein the one data frame includes an identifier, the identifier being second data in the one data frame that indicates a position of the first data in the one data frame, the first data being used for the calculation for obtaining the message authentication code, the second data of the identifier being different data than the first data used for the calculation,
	wherein at least one of the one data frame includes the obtained message authentication code, [[and]]
	wherein the identifier indicates an area in a data field of the one data frame, the first data being stored in the area of the data field, and
	wherein each of the identifier and the different data is in the data field of the one data frame. 


20. (Canceled)


5.	All other claims remain unchanged from the last set of claims received by the Applicant on 03/10/2021. 



Allowable Subject Matter
6.	Claims 1-9, 11-16, 18-19 and 21 are allowed. The following is an examiner’s statement of reasons for allowance:

7.	The instant invention is directed towards techniques for a vehicle network system employing a controller area network protocol including a bus, a first electronic control unit, and a second electronic control unit, The first electronic control unit transmits, via the bus, at least one data frame including an identifier relating to data used for a calculation for obtaining a message authentication code indicating authenticity of transmission content. The second electronic control unit receives the at least one data frame transmitted via the bus and verifies the message authentication code in accordance with the identifier included in the at least one data frame. 

8.	The closest prior art are as follows:

9.	Han et al. (U.S. PGPub. 2015/0089236) discloses techniques for a real-time frame authentication protocol for in-vehicle networks, comprising a frame identifier being made anonymous to unauthorized entities but identifiable by the authorized entities. Anonymous identifiers are generated on a per-frame basis and embedded into each data frame transmitted by a sending ECU. Receiving ECUs use the anonymous identifiers to filter incoming data frames before verifying data integrity. However, unlike the instant invention, Han does not disclose “transmitting, via the bus, one data frame including an identifier, the identifier being data in the one data frame that indicates a position of different data in the one data frame, the different data being used for a calculation for obtaining a message authentication code indicating authenticity of transmission content; wherein each of the identifier and the different data is in the data field of the one data frame.”

10.	TAKEMORI et al. (U.S. PGPub. 2017/0195878) discloses techniques for a communication network system connected between a transmission node and a reception node, both the transmission node and the reception node store the same secret information with their secret information storage units. The transmission node includes a counter configured to increase its transmission count value by 1 for transmitting each message, wherein a MAC generator generates MAC based on secret information, transmission data, and its transmission count value, thus transmitting a message including transmission data and MAC. However, unlike the instant invention, Takemori does not disclose “transmitting, via the bus, one data frame including an identifier, the identifier being data in the one data frame that indicates a position of different data in the one data frame, the different data being used for a calculation for obtaining a message authentication code indicating authenticity of transmission content; wherein each of the identifier and the different data is in the data field of the one data frame.”

11.	Oguma et al. (U.S. PGPub. 2014/0310530) discloses techniques for message authentication in communication systems, comprising a plurality of ECUs, each counting the number of messages transmitted for each of CAN IDs. A transmission node that has transmitted a main message produces an MAC from a data field and the CAN ID in the main message and a counter value corresponding to the CAN ID, and transmits the MAC as an MAC message. However, unlike the instant invention, Oguma does not disclose “transmitting, via the bus, one data frame including an identifier, the identifier being data in the one data frame that indicates a position of different data in the one data frame, the different data being used for a calculation for obtaining a message authentication code indicating authenticity of transmission content; wherein each of the identifier and the different data is in the data field of the one data frame.”

12.	The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-9, 11-16, 18-19 and 21 are allowed. 






Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433